21-10529-shl      Doc 51    Filed 07/15/21 Entered 07/15/21 16:22:08           Main Document
                                          Pg 1 of 3



                                     Hearing Date and Time: August 12, 2021 at 10:00 am
                                     Objection Deadline: August 5, 2021 at 5:00 pm


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------- x
In re:                                  :
                                        :                         Chapter 11 Case
NINETY-FIVE MADISON COMPANY, L.P.,      :
                                        :                          No. 21-10529 (SHL)
                      Debtor.           :
                                        :
                                        :
-------------------------------------- -x

         NOTICE OF HEARING ON MOTION FOR AN ORDER PURSUANT TO
    11 U.S.C. § 105(a) AND FEDERAL RULE OF BANKRUPTCY PROCEDURE 9019(a)
         APPROVING A STIPULATION AND AGREEMENT OF COMPROMISE,
                             SETTLEMENT, AND RELEASE

         PLEASE TAKE NOTICE, that a hearing will be held on the motion (the “Motion”)1 of

Ninety-Five Madison Company, L.P., debtor and debtor-in-possession (the “Debtor”), by its

attorneys, Windels Marx Lane & Mittendorf, LLP, seeking entry of an order pursuant to 11 U.S.C.

§ 105(a) and Federal Rule of Bankruptcy Procedure 9019(a), for the entry of an Order approving

a Stipulation and Agreement of Compromise, Settlement, and Release (the “Stipulation”) between

the Debtor and TellaS Ltd. (“TellaS”) on August 12, 2021 at 10:00 am (the “Hearing”) or as soon

thereafter as counsel can be heard, before the Honorable Sean H. Lane, United States Bankruptcy

Judge.

         PLEASE TAKE FURTHER NOTICE that the Motion and any accompanying papers

have been filed electronically with the Clerk of the United States Bankruptcy Court for the

Southern District of New York (the “Court”) and may be reviewed by all registered users of the


1
 All capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the
Motion.


{11944484:1}
21-10529-shl       Doc 51       Filed 07/15/21 Entered 07/15/21 16:22:08           Main Document
                                              Pg 2 of 3



Court’s website at: http://www.nysb.uscourts.gov. Copies of the Court’s docket including the

Motion may also be viewed at no cost at http://www.kccllc.net/helios;

         PLEASE TAKE FURTHER NOTICE that responses and objections, if any, to the

Debtor’s Motion must be in writing, conform to the Bankruptcy Rules and the Local Rules of the

Bankruptcy Court, and be electronically filed in accordance with the General Order M-399

(General Order M-399 and the User’s Manual for the Electronic Case Filing System can be found

at the Court’s Website), and shall be filed with the Court (with a courtesy copy delivered to the

Chambers of Bankruptcy Judge Sean H. Lane) and served so as to be actually received not later

than August 5, 2021 at 5:00 p.m., prevailing Eastern time (the “Objection Deadline”), on: (i)

Windels Marx Lane & Mittendorf LLP, 156 West 56th Street, New York, New York, 10019, Attn:

Charles E. Simpson, Esq.; (ii) Olshan, Attorneys for TellaS Ltd., 1325 Avenue of the Americas,

New York, New York 10019, Attn. Adam Friedman, Esq.; and (iii) the Office of the United States

Trustee for the Southern District of New York, 201 Varick Street, Suite 1006, New York, New

York 10014, Attn: Richard Morrissey, Esq.;

         PLEASE TAKE FURTHER NOTICE, that the Hearing will be conducted telephonically

pursuant to General Order M-543 of the Bankruptcy Court, and Bankruptcy Judge Lane’s

Chambers       Rules,   which    may   be   found       on   the   Bankruptcy   Court’s   website   at

www.nysb.uscourts.gov (the “Court’s Website”). Parties wishing to participate in the Hearing

telephonically must register with Court Solutions. Information on how to register with Court

Solutions can be found in General Order M-543.




{11944484:1}                                        2
21-10529-shl     Doc 51     Filed 07/15/21 Entered 07/15/21 16:22:08          Main Document
                                          Pg 3 of 3



         PLEASE TAKE FURTHER NOTICE that if an objection to the Motion is not received

by the Objection Deadline, the relief requested shall be deemed unopposed, and the Bankruptcy

Court may enter an order granting the relief sought without a hearing.


Dated: New York, New York            WINDELS MARX LANE & MITTENDORF, LLP
       July 15, 2021                 Attorneys for the Debtor and Debtor-In-Possession



                                     By:     /s/ Charles E. Simpson
                                             Charles E. Simpson (csimpson@windelsmarx.com)
                                             A Member of the Firm

                                             156 West 56th Street
                                             New York, New York 10019
                                             Tel. (212) 237-1000 / Fax. (212) 262-1215




{11944484:1}                                    3
